Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/901,365 filed on 15 June 2020. The response filed 6 April 2021 amends claims 1, 10, 11, 13-20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
The response filed 6 April 2021 addresses the 35 U.S.C. 112 rejections made on the 6 January 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the antecedent basis issues of claims 10 and 20, Applicant amended the claims to recite “decrease a second network capacity value of a second network routing device.” This amendment is found persuasive. Regarding the antecedent basis issues for the preamble of claims 14-20, Applicant amended the claims to recite “the system.” This amendment is found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.


Independent Claims 1 and 11
On page 6 of the response filed 6 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 6 January 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 6, Applicant argues that the Huntwork/York/Akhter system fails to teach or suggest “the network traffic value indicates a percentage of an amount of time the network routing device is communicating data packets at a network capacity threshold over a period of time.”  	Examiner respectfully agrees and finds this argument persuasive. Neither Huntwork, York, nor Akhter discloses “the network traffic value indicates a percentage of an amount of time the network routing device is communicating data packets at a network capacity threshold over a period of time.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-10 and 12-20
On page 6 of the response filed 6 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 6 January 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0120131 A1 to Soni et al and US PGPUB 2015/0052250 A1 to Doganata et al.
Regarding Claim 1, Soni discloses a method comprising:  	periodically monitoring, by a server, a network traffic value of a network routing device (FIG. 1, 0023, 0026, and 0040 provides for monitoring for a period of time, by RNN 60, network traffic of specific nodes/routers 56),  		wherein the network traffic value corresponds to a volume of data packets communicated between a network and a set of electronic devices through the network routing device (FIG. 2, 0019, 0025, and 0037 provides for wherein the network traffic corresponds to a sample/volume of traffic/data packets communicated between network 102 and end-user devices through a specific node/router 56) and a timestamp of the communicated data packets (0003 and 0098 provides for wherein the captures traffic corresponds to time series data for that captured traffic), the network routing device having a network capacity value corresponding to a maximum volume of data packets communicated (FIG. 1, 0021 and 0031 provides for wherein the given node/router 56 has parameters/a network capacity value corresponding to a bandwidth limit of traffic communicated), and the network traffic value indicates an event the network routing device is communicating data packets at a network capacity threshold over a period of time (0021 and 0028 provides for wherein the network traffic indicates a surge/significant increase event on a router transmitting traffic at a bandwidth limit over the specific time period); and  		dynamically adjusting, by the server, the network capacity value of the network routing device when the network traffic value satisfies a network capacity threshold (FIG. 1 and 0031 provides for setting/dynamically adjusting, by RNN 60, the parameters/network capacity value of router 56 when the traffic is predicted/satisfies a previous bandwidth limit/a network capacity threshold). 	Soni doesn’t explicitly disclose wherein the event indicated by the network traffic value comprises a percentage of an amount of time at a network capacity threshold over a period of time. 	Doganata, in a similar field of endeavor, discloses wherein an event indicated by a network traffic value comprises a percentage of an amount of time at a network capacity threshold over a period of time (FIG. 1, 0003, and 0032 provides for wherein an over-utilization event indicated by the second threshold/a network traffic value comprises a percentage of time that at a threshold over a period of time can be tolerated). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Doganata for measuring the percentage of time for an over-utilized resource. The over-utilization 
Regarding Claim 2, the Soni/Doganata system discloses the method of claim 1, further comprising periodically monitoring, by the server, the network traffic values of the network routing device within a predetermined interval of time (Soni, 0019 and 0021 provides for periodically sampling/monitoring, by RNN, network traffic of a network router within a given time period).
Regarding Claim 7, the Soni/Doganata system discloses the method of claim 1, wherein the server dynamically adjusts the network capacity by reconfiguring the network routing device (Soni, FIG. 1 and 0022 provides for reconfiguring parameters of network routers).
Regarding Claim 8, the Soni/Doganata system discloses the method of claim 1, wherein the network capacity threshold is received from a system administrator (Soni, FIG. 1, 0021, and 0034 provides for an end-user network administrator configures routers)
Regarding Claim 9, the Soni/Doganata system discloses the method of claim 1, wherein dynamically adjusting the network capacity value of the network routing device comprises dynamically adjusting a second network capacity value of a second network routing device (Soni, FIG. 1 and 0022 provides for reconfiguring parameters of network routers, such as Router 1 and Router 2).
Regarding Claim 11, similar rejection where the method of claim 1 teaches the system of claim 11.
Regarding Claim 12, the Soni/Doganata system discloses the system of claim 11, wherein the instructions further cause the processor (Soni, 0126 provides for a processor) to periodically monitor the network traffic values of the network routing device after every predetermined interval of time (Soni, 0019, 0021, and 0098 provides for periodically sampling/monitoring, by RNN, network traffic of a network router within a given time period for every interval).
Regarding Claim 17, similar rejection where the method of claim 7 teaches the system of claim 17.
Regarding Claim 18, similar rejection where the method of claim 8 teaches the system of claim 18.
Regarding Claim 19, similar rejection where the method of claim 9 teaches the system of claim 19.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Soni/Doganata system as applied to claims 1 and 11 above, and further in view of US PGPUB 2019/0207860 A1 to York et al.
Regarding Claim 3, the Soni/Doganata system discloses the method of claim 1. 	The Soni/Doganata system doesn’t explicitly disclose generating, by the server, an alert when the network traffic value satisfies a threshold. 	York, in a similar field of endeavor, discloses generating, by a server, an alert when the network traffic value satisfies a threshold (0008, 0108, and 0130 provides for generating, by a physical server, an alert when a certain metric satisfies a threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of York for configuring flow alarms based on a set of flow records. The flow record alarms of York, when implemented with the predicted router traffic of the Soni/Doganata system, will allow one of ordinary skill in the art to adjust the number of bytes distributed through a router. One of ordinary skill in the art would be motivated to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system in order to manage the total amount consumed in an entire network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system for the desirable purpose of managing the traffic distributed through routers within a system.
Regarding Claim 4, the Soni/Doganata/York system discloses the method of claim 3, further comprising displaying, by the server, the alert on a user interface of a (York, 0103 and 0130 provides for generating an alert on an email, wherein emails are viewed on a computing device). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of York for configuring flow alarms based on a set of flow records. The flow record alarms of York, when implemented with the predicted router traffic of the Soni/Doganata system, will allow one of ordinary skill in the art to adjust the number of bytes distributed through a router. One of ordinary skill in the art would be motivated to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system in order to manage the total amount consumed in an entire network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system for the desirable purpose of managing the traffic distributed through routers within a system.
Regarding Claim 13, the Soni/Doganata system discloses the system of claim 11. 	The Soni/Doganata system doesn’t explicitly disclose wherein the instructions further cause the processor to generate an alert when the percentage and a time duration of the data packets transmitted from the network to the set of electronic devices through the network routing device satisfy the network capacity threshold. 	York, in a similar field of endeavor, discloses wherein the instructions further cause a processor (0009, provides for a processor) to generate an alert when the percentage and a time duration of the data packets transmitted from the network to the  (0030, 0067, 0108, and 0130 provides for generating an alert when the frequency of communication and duration of communication/ data packets transmitted from the network to hosts 550-556 through switch/router 506, wherein a certain metric satisfies a threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of York for configuring flow alarms based on a set of flow records. The flow record alarms of York, when implemented with the predicted router traffic of the Soni/Doganata system, will allow one of ordinary skill in the art to adjust the number of bytes distributed through a router. One of ordinary skill in the art would be motivated to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system in order to manage the total amount consumed in an entire network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to utilize the flow record alarms of York with the predicted router traffic of the Soni/Doganata system for the desirable purpose of managing the traffic distributed through routers within a system.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the system of claim 14.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Soni/Doganata system as applied to claims 1 and 11 above, and further in view of US PGPUB 2020/0177485 A1 to Shurtleff et al.
Regarding Claim 5, the Soni/Doganata system discloses the method of claim 1. 	The Soni/Doganata system doesn’t explicitly disclose displaying, by the server on a graphical user interface, the network traffic value of the network routing device. 	Shurtleff, in a similar field of endeavor, discloses displaying, by a server on a graphical user interface, a network traffic value of a network routing device (0024, 0030, and 0032 provides for displaying, by IoT management system 116/controller 200 on the GUI of a client device, network traffic data of a router)
Regarding Claim 6, the Soni/Doganata/Shurtleff system discloses the method of claim 5, wherein the server displays a graphical indicator of the network routing device in a color that corresponds to the network traffic value (Shurtleff, 0024, 0030, and 0032 provides for wherein IoT management system 116/controller 200 displays a GUI of an individual device, like a router, using a color that corresponds/depicts conditions of network traffic data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shurtleff for utilizing color-based network interfaces for viewing on a client device. The color-based GUIs of Shurtleff, when implemented with the predicted router traffic of the Soni/Doganata system, will allow one of ordinary skill in the art to manage network devices utilizing color displayed on a client device. One of ordinary skill in the art would be motivated to utilize the color-based GUIs of Shurtleff with the predicted router traffic of the Soni/Doganata system in order to manage network conditions on a device-by-device basis from a client device. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to utilize the color-based GUIs of Shurtleff with the predicted router traffic of the Soni/Doganata system for the desirable purpose of managing network conditions on a device-by-device basis based on a color code specified by a network administrator.
Regarding Claim 15, similar rejection where the method of claim 5 teaches the system of claim 15.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the system of claim 16.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Soni/Doganata system as applied to claims 1 and 11 above, and further in view of US PGPUB 2017/0316437 A1 to Huntwork et al.
Regarding Claim 10, the Soni/Doganata system discloses the method of claim 1. 	The Soni/Doganata system doesn’t explicitly disclose wherein the server increases the network capacity value of the network routing device and decreases a second network capacity value of a second network routing device. 	Huntwork, in a similar field of endeavor, discloses wherein a server increases a network capacity value of a network routing device (0039 and 0045 provides for scaling up/increasing the network capacity requirement of a router) and decreases a second network capacity value of a second network routing device (0039 and 0045 provides for denying traffic/decreasing the network capacity requirement of a router). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huntwork for changing the network capacity requirement of a router. The scaled capacity requirement of Huntwork, when implemented with the predicted router traffic of the Soni/Doganata system, will allow one of ordinary skill in the art to adjust the amount of traffic distributed through a router. One of ordinary skill in the art would be motivated to utilize the scaled capacity requirement of Huntwork with the predicted router traffic of the Soni/Doganata system in order to manage the total amount consumed in an entire network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to utilize the scaled capacity requirement 
Regarding Claim 20, similar rejection where the method of claim 10 teaches the system of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0327185 A1 to Hassan et al discloses monitoring for a time period by an intelligent engine.
US PGPUB 2013/0188483 A1 to Teepell et al discloses an overload usage state based on exceeding a threshold. 
US Patent 7,460,874 B1 to Hou et al discloses that the designated percent higher than an observed average in a period of time is a matter of design choice.
US PGPUB 2013/0268984 A1 to Salinger et al discloses exceeding a bandwidth usage by a certain amount for a certain amount of time.
US Patent 9,929,926 B1 to Streete et al discloses threshold crossing event records. 
US PGPUB 2020/0404047 A1 to Kurhe et al discloses a percentage resource usage threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459